Citation Nr: 1726328	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-10 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 28, 2007, for the grant of service connection for bipolar disorder with posttraumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error (CUE) in a November 1999 rating decision.


REPRESENTATION

Appellant represented by:	Robert Alex Bass, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to October 1988 and from September 1989 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  As explained below, the issue on appeal has been expanded to include the Veteran's allegation of CUE in a November 1999 rating decision.

The Board notes that the Veteran's claims file was misplaced at some point between 1999 and 2007.  After the Veteran was notified of the missing claims file in a December 2007 letter, VA undertook efforts, with the Veteran's assistance, to reconstruct the file.  However, a VA memorandum dated November 2012 and associated with the claims file reflects that the original claims file was subsequently located and combined with the reconstructed file.

In March 2017, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, further action is needed on the AOJ's part before the Board may adjudicate the Veteran's claim of entitlement to an effective date earlier than August 28, 2007, for the grant of service connection for bipolar disorder with PTSD.

In that regard, in the April 2013 VA Form 9 the Veteran submitted to perfect the instant appeal, she asserted that the AOJ's November 1999 denial of service connection for PTSD was in error.  During her March 2017 Board hearing, she clarified, through counsel, that her appeal of the effective date assigned for the grant of service connection for bipolar disorder with PTSD included an allegation of CUE in the November 1999 rating decision.  Specifically, the Veteran has asserted that service connection for a psychiatric condition should have been granted at that time based on an April 1996 service treatment record that documented treatment for depression and a diagnosis of adjustment disorder.

Although the AOJ adjudicated the issue of entitlement to an earlier effective date for the grant of service connection for bipolar disorder with PTSD in a February 2013 statement of the case, it has not adjudicated the related question of whether the November 1999 rating decision contained CUE.  Therefore, that question must be remanded for adjudication by the AOJ in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  Furthermore, as the Veteran's appeal of the effective date assigned following the grant of service connection for bipolar disorder with PTSD is inextricably intertwined with her allegation of CUE in the November 1999 rating decision, the Board must delay reaching a determination on the claim for an earlier effective date until after the CUE allegation is addressed by the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's allegation of clear and unmistakable error in the November 1999 rating decision that denied service connection for PTSD.

2.  After the above action has been completed, readjudicate the claim of entitlement to an effective date earlier than August 28, 2007, for the grant of service connection for bipolar disorder with PTSD, to include consideration of the Veteran's allegation of CUE.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and her attorney and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

